0RlGlt\IAt
          lJn tbe @nitp! btutts [.ourt of /t[trs[ @lsims
                                        No.15-308C
                                   (Filed: July 17,2015)                    FILED
                               NOT FOR PUBLICATION                         JUL   17   2015



                                                                         oEiieSS'-uBh?fi'
 TONY EARL STATEN,

                      Plaintiff,
                                                  Motion to Dismiss; Subject Matter
                                                  Jurisdiction; Criminal Charges;
                                                  Review of State Court Conviction,
                                                  Statute of Limitations
 THE LTNITED STATES,

                      Defendant.


Tonv Earl Staten, Norling, NC, pro   se.


John S. Groat, Trial Attomey, with whom were Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Robert E. Kirschman. Jr., Director, and Claudia Burke,
Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington D.C., for defendant.

                                   OPINION AND ORDER

CAMPBELL-SMITH, Chief Judge

        Before the court is defendant's motion to dismiss plaintiff s complaint for lack of
jurisdiction. Mot. to Dismiss, June 10, 2015, Dkt. No. 8. Plaintiff, who is an inmate at a
state run correctional institution in North Carolina, filed this action alleging unjust
 imprisonment. See Compl., Mar.23,2015, Dkt. No. l. Plaintiff asks the court to revrew
his conviction in the state of North Carolina for felony murder and armed robbery. See
 id. Plaintiff brings his claim without counsel.r See id.




I     Plaintiff also filed, on April 6,2015, an Application to Proceed In Forma Pauperis.
See Dkt. No. 4. For the limited purpose of addressing the court's jurisdiction, that
motion is GRANTED.
       As explained below, the court finds that it does not have jurisdiction over
plaintiffs complaint. The court also finds that the interests ofjustice do not favor the
transfer of this case to another court. Accordingly, defendant's motion to dismiss is
GRANTED, and plaintiff s complaint is DISMISSED.

I.     Background

        The following facts are taken from an opinion issued by the Court ofAppeals for
North Carolina.2 See State of North Carolina v. Staten, 616 S.E. 2d650,653 (N.C. Ct.
App. 2005). Plaintiffwas indicted for one count of felony murder and one count of
armed robbery by the Gates County District Court in 2000. See id. Between 2000 and
2002, a number of forensic screening examiners and forensic psychologists evaluated
plaintiff s competency to stand trial. Id. Plaintiff ultimately was declared competent to
proceed to trial, and in 2003, he was found guilty of first degree felony murder and armed
robbery. Id. He was sentenced to life in prison without parole on the felony murder
conviction and a concurrent sentence of 100 to 129 months on the armed robbery
conviction. See id. at 653-54.

        Plaintiff appealed to the Court of Appeals of North Carolina in 2003. Asserting
that he had a constitutional right to a competency hearing, plaintiff argued that the trial
judge had erred by: (1) denying the request for ajury instruction on diminished capacity
 and for a directed verdict of insanity; (2) instructing the jury that use ofhands constituted
 armed robbery; and (3) failing to anest judgment on the underlying armed robbery
 conviction. See id. In 2005, the appellate court reversed his conviction on the armed
 robbery conviction due to insufficient evidence. Finding sufficient evidence to support a
 conviction for common law robbery, the appellate court remanded the case to the trial
 court, with instructions to enterjudgment against plaintiff. Seeid. at660. The appellate
 court determined that the common law robbery conviction would serve as the underlying
 felony-in place of the armed robbery offense-fbr defendant's first degree felony
 murder conviction. See id.

       An independent review of plaintiff s litigation history shows that he appealed the
appellate court's decision to the Supreme Court of North Carolina, which dismissed his
appeal upon frnding no substantial constitutional question. See State v. Staten, 626 S.E.
2d 838 (N.C. 2005) (Mem). Plaintiff also filed a petition for writ of certiorari to the
Supreme Court of the United States, which was denied. See Staten v. North Carolina,
547 U.S. 1081 (2006).




2     A copy of this opinion is attached to plaintiff s complaint, which comprises one
page of handwritten notes. See Compl., Mar. 23,201 5, Dkt. No. I      .
        On March 23,2015, plaintiff filed a complaint in this court, challenging his state
court conviction. See Compl. (urging the court to "please review these [criminal] charges
for me"). On June 10, 20i5, defendant moved to dismiss the complaint, asserting that the
court is without jurisdiction to hear plaintiff s claims. See Mot. to Dismiss. On June 29,
2015, plaintiff filed a response to which he attached a copy of a 2007 correspondence
with a staff attorney at North Carolina Prisoner Legal Services, Inc. See Resp., Dkt. No.
9 (pagination added). Plaintiff reiterates his contention that the state court erred in
convicting him of felony-murder. See id. at 1 . Conceding that he does not "know what
[relief] to ask for as [he] ought," plaintiff instead defers to the court's judgment, and
requests that the court grant him any relief to which he is entitled. See id. at I , 3; see also
id. at 3 ("1 know what I want, but you know the law and according our constitution you
know what the law can do for me and what I am suppose [sic] to get.").

II.    Legal Standards

        Complaints f,rled by pro se plaintiffs are held to "less stringent standards than
formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,520 (1972);
Henke v. United States, 60 F.3d 795,797 (Fed. Cir. 1995). Pleadings submitted by pro se
plaintiffs to this court will be construed liberally. See Cosma-Nelms v. United States, 72
Fed. Cl. 170,172 (2006). Nevertheless, pro se plaintiffs must satis$ jurisdictional
requirements. SeeKellyv.Sec'v.U.S.Dep'tofLabor,8l2F.2d 1378, 1380(Fed.Cir.
1987); Bernard v. United States, 59 Fed. Cl, 49'7,499 (2004), affd, 98 F. App'x 860
(Fed. Cir. 2004).

        The jurisdiction of the United States Court of Federal Claims is a threshold matter.
See PODS. Inc. v. Porta Stor" Inc.,484 F.3d 1359, 1365 (Fed. Cir.2007) (citing Steel Co.
v. Citizens for a Better Env't, 523 U.S. 83, 94-95 (1998)). Subject matter jurisdiction
may be addressed at any time by the parties, by the court sua sponte, or on appeal. See
Booth v. United States , 990 F .2d 617 , 620 (Fed. Cir. 1993)' Once jurisdiction is
challenged by an opposing party, or by the court, the plaintiff"bears the burden of
establishing jurisdiction." J. Mclntyre Mach.. Ltd. v. Nicastro, l 3 l S. Ct. 27 80, 27 92
(2011). A plaintiff must establish jurisdiction by a "preponderance of evidence'"
Revnolds v. Army & Air Force Exch. Serv. , 846 F .2d 7 46, 7 48 (Fed. Cir. 1988); Alaska
v. United States,32Fed. Cl. 689, 695 (1995). In assessingjurisdiction, the court assumes
all undisputed facts alleged in the complaint are true and draws all reasonable inferences
in the plaintiff s favor. See Lovett v. United States, 81 F.3d 143,145 (Fed. Cir. 1996).
Nonetheless, a plaintifls "[f]actual allegations must be enough to raise a right to relief
above the speculative level . . . ." Bell Atlantic Corp.-y-Ttyarnbly, 550 U'S' 544,555
(2007).

        For claims brought by pro se plaintiffs, the court "searches the record to see ifa
plaintiff has a cause olaction somewhere displayed." Goel v. United States,62 Fed. Cl.
804, 806 (quoting Boyle v. United States,44Fed. Cl.60,62 (1999)); accord Ruderer v.
United States, 412F.2d 1285,1292 (Ct. Cl. 1969) (using the court's full judicial power to
search a record for a cause of action when a pro se plaintiff has brought a claim).
However, the court has no duty to create a claim which the plaintiffhas not spelled out in
his or her pleading. See Lengen v. United States, 100 Fed. Cl. 3 17, 328 (201 1). If the
court determines it does not have subject matter jurisdiction, it must dismiss the action.
See R. Ct. Fed. Cl. l2(hX3).


       The Tucker Act is the primary source ofjurisdiction for this court. See 28 U.S.C.
$1a91 (2012); Ta)'lorv.UnitedStates,303F.3d1357,1359(Fed.Cir.2002). TheAct
provides for the court's jurisdiction over "any claim against the United States founded
either upon the Constitution, or any act ofCongress or any regulation ofan executive
department, or upon any express or implied contract with the United States, or for
tiquidated or unliquidated damages in cases not sounding in tort." 28 U,S.C. $
1a9l(aXl). A claim may be brought under the Tucker Act only if it is for money
damages against the United States. See id. The plaintiff "must demonstrate that the
source of substantive law upon which he or she relies is a money mandating source,"
Smith v. United States,495 F. App'x 44, 47 (Fed. Cir.2012), because the Tucker Act
does not by itself create a substantive right enforceable against the United States for
monetary relief, see id. "[N]ot every claim invoking the Constitution, a federal statute, or
a regulation is cognizable under the Tucker Act." United States v. Mitchell, 463 U.S'
206,216 (1983).

        The jurisdiction of this court extends solely to claims against the United States. 28
 U.S.C. $ 1491(a) (providing that the Court of Federal Claims has jurisdiction "to render
judgment upon any claim against the United States"). "The only proper defendant for
 any matter before this court is the United States, not its officers, nor any other
 individual." Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (citing United
 States v. Sherwood, 312 U.S. 584, 588 (1941)). This court is without jurisdiction to
 entertain claims against states, localities, state and local govemment officials, state
 courts, state prisons, or state employees. See Trevino v. United States, 557 F. App'x 995'
998 Ged. Cir.2014).

        This court's jurisdiction is further limited by a six year statute of limitations, See
John R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133-35 (2008). The statute
of limitations provides that claims over which the Court of Federal Claims would
otherwise have jurisdiction "shall be barred unless the petition thereon is filed within six
years after such claim first accrues." 28 U.S.C. $ 2501 (2012). Under the Tucker Act, a
claim accrues "when 'all events have occurred to fix the Govemment's alleged liability,
entitling the claimant to demand payment and sue here for his [or her] money."'
Martinez v. United States, 333 F.3d 1295,1303 (Fed. Cir. 2003) (en banc) (quoting
Nager Elec. Co. v. United States, 368 F.2d 847,851 (Ct. Cl. 1966).
 III.   Discussion

        A.     This Court Lacks Jurisdiction Over Plaintiff s Unjust Imprisonment Claim
               and the Relief Plaintiff Seeks

        The court construes plaintiff s allegation that he has "been wrongly convicted of
(Felony) murder" to be a claim for unjust imprisonment. Compl. The court's jurisdiction
to hear such claims is quite limited. See Zakiya v. United States, 79 Fed. Cl. 231, 234
(2007) ("The grant ofjurisdiction to the Court ofFederal Claims over a claim for
compensation for an unjust conviction and imprisonment is strictly construed." (citing
Vincinv.UnitedStates, 199Ct. Cl.762,766(1972)),aff d,277 F.App'x985(Fed.Cir.
2008). The Court ofFederal Claims has jurisdiction "to renderjudgment upon any claim
for damages by any person unjustly convicted ofan offense against the United States and
imprisoned." 28 U.S.C. $ 1495 (2012) (emphasis added). Under Section 1495, this court
has jurisdiction only ifa plaintiff alleges facts sufficient to meet the requirements of28
U.S.C. $ 2513. See Zak\,a. 79 Fed. Cl. ar 234. Section 25 13 requires a plaintiff to show
that:

        (l)   His oonviction has been reversed or se1 asidc on the ground that he is
              not guilty ofthe offense of which he rvas convicted . . . [;l and

        (2)   He did not commit any of the acts charged or his acts, deeds. or
              omissions in connection with such charge constituted no of'lense
              against the United States, or any State, 'l'erritory or the District of
              Columbia" and he did not by misconduct or neglect cause or bring
              about his own Drosecution.

28 U.S.C. 5 2sr3 (2012).

       The court need not assess whether the plaintiff alleges facts sufficient to meet the
requirements of Section 25 13 because as a threshold matter, plaintiff does not assert an
"offense against the United states."3 Although the united States is captioned as the
named defendant in plaintiffs action, plaintiffs claim actually is leveled against the state
actors and judicial bodies that were involved in his criminal prosecution. See comol.




3       Although Section 2513 requires a plaintiff invoking jurisdiction under Section
 1495 to demonstrate that he was not guilty ofan offense against "the united States, or
 any state," the reference to "any state" cannot be construed as providing this court with
jurisdiction over cases involving wrongful conviction for state offenses. See Johnson v.
 united states,469 F. App'x 884, 886 (2012) ("[plaintiffl states that the reference in
 $ 2513(a)(2) to 'any [S]tate,' means that the courr ofFederal clairns has jurisdiction to
compensate for wrongful conviction of state offenses. That is incorrect.',).
         Moreover, this court does not have jurisdiction to either entertain an appeal ofa
 state court criminal conviction or review the criminal charges that were brought against
plaintiff. Joshua v. United States, l7 F.3d 3"18,379 (Fed. Cir. 1994) ("This is a court of
 specific civil jurisdiction . . . .") (emphasis added); see also Perkins v. United States, No.
 l3-O23C,2013 WL 3958350, at *3 (Fed. Cl. July 31,2013) ("This Court lacks
jurisdiction to consider claims which amount to collateral attacks on criminal
 convictions."); Cooper v. United States, 104 Fed. Cl. 306, 311-12 (2012) (holding that
the Court of Federal Claims cannot review criminal matters).

        Finally, all of the events about which plaintiff complains occuned ten or more
years ago. The events resulting in plaintiffs arrest occurred in 2000. See Compl.; see
also Staten, 616 S.E. 2d at 652. Plaintiff s conviction and imprisonment took place in
2003, and the North Carolina Court of Appeals filed the decision for which plaintiff
presently seeks judicial review in 2005. See id. at 650, 653-54. Any claim over which
this court might have hadjurisdiction is now time-barred by the applicable six year
statute of limitations. See John R. Sand & Gravel Co., 552 U.S. at 133-35.

       Because this court cannot exercise jurisdiction either to review plaintiff s criminal
conviction or to hear plaintiff s claim for unjust conviction, the complaint must be
dismissed.

       B.     Transfer of Plaintiff s Claim Would Not Be in the Interest of Justice

        Upon finding that it lacks jurisdiction to hear a claim, the court must consider
whether it is "in the interest ofjustice" to transfer plaintiff s complaint to a district court
pursuant to 28 u.s.c. $ 163   l.  See 28 u.s.c. $ 163 I (2012) ("[T]he court shall, if it is in
the interest ofjustice transfer such action . . . to any other such court in which the action .
. . could have been brought at the time it was filed or noticed.,,); 28 U.S.C. g 610 (2012)
(defining "courts" to include, among other things, "courts of appeals and district courts of
the United States, . . . [and] the United States Court of Federal Claims,,); see also Tex.
Peanut Fanners v. united Srates, 409 F.3d 1370, 137 4-7 5 (Fed. cir. 2005) (stating thar
the court ofFederal claims should consider whether transfer is appropriate once the
court has determined it lacks jurisdiction). A transfer may be "in the interest ofjustice"
when the filed claims are non-frivolous and should be decided on the merits. See
Galloway Farms. Inc. v. United States,834F.2d 998, 1000 (Fed. Cir. 1987). But even if
a claim is non-frivolous, a court still may decline to transfer a case "[i]fsuch transfer
'would . . . be futile given the weakness of plaintiff s case on the merits."' spencer v.
unired stares, 98 Fed. Cl. 349,359 (20 t 1) (quoting Faulkner v. United States, 43 Fed. cl.
s4, s6 (rgee)).

       Transferring this case to another court would be futile because the Court of
Federal claims cannot transfer complaints to either the Supreme court of the united
States or state court. See 28 U.S.c. $ 610; see also sharpe v. United States, 112 Fed. cl.
468,478 (2013) (explaining that "the courts to which transfer is permissible . . . do not
 include the Supreme Court"); Mendez-Cardenas v. United States, 88 Fed. Cl. 162, 168
 (2009) ("This court is unable to transfer any case to the state court system, as no state
 court falls rvithin the definition in $ 610."). Moreover, a federal district court similarly
 would lack jurisdiction to hear plaintiff claims, and even if it could, the statute of
 limitations has passed. See District of Colurnbia Court of Appeals v. Feldman,460 U.S.
462,482 (1983) ("[A] lJnited States District Court has no authority to review final
.judgments ofa state court in judicial proceedings."); Potter v. United States, 108 Fed. Cl.
 544,548 (2013) ("This Court. like all lor.ver f'ederal courts, lacks authority to review a
 state court's judgments, nor does it have thc authority to remedy injuries that are caused
by a state court's order."). The court frnds that it is not in the interest ofjustice for it to
transfer to a federal district court plaintiff s plea for review ofa state court decision as the
district court also would not have jurisdiction to review the criminal charges and
indictments made by the Court of Appeals of North Carolina against plaintiff.a

IV.     Conclusion

       For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiff   s
claim of unjust imprisonment. Plaintiff s complaint is DISMISSED.

        IT IS SO ORDERED.



                                                 ATzuCIA CAMPBELI
                                                Chief Judge

+         Rased on the reliefplaintiff seeks, the court observes that plaintiffmight have filed
 a writ ofhabeas corpus in federal district court for review of his claim ofwroneful
 conviction and imprisonment. See 28 U.S.C. g 2254 (2012) (providing federaicourts the
 ability to entertain an application for a writ ofhabeas corpus on behalfofa person in
 custody pursuant to a state court judgement). An independent record search reveals that
 plaintiff has filed no claims in federal court other than this action. The court further
 observes that even ifplaintiffhad sought to overturn his conviction in federal district
 court-instead of filing a claim in this court, his claim would still be time-barred.
 Indeed, the 2007 correspondence from the North carolina prisoner Legal Services, which
plaintiff attaches to his response, states: "[T]he deadline fbr challenging
                                                                               [plaintiff's]
conviction and sentence . . . through a f'ederal petition for a u,rit ofhabeas corpus rvill
expire on April 16. 2007." Resp.. June 29. 2015. Dkt. No. 9. at I I (pagination added)
(emphasis in original). Federal law provides a one-year limitations period within which
the petitioner must file an application for a writ for habeas corpus in federal district court.
see 28 U.s.c. S 2244(d)(1) (2012). Plaintiff s clairns srem from a t'inal decision issue